UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 Commission File Number 000-50921 SOUTHERN HERITAGE BANCSHARES,INC. (Exact Name of Registrant As Specified in Its Charter) Tennessee 42-1627829 (State or Other Jurisdiction of (IRS Employer Identification No.) Incorporation or Organization) 3020 Keith Street, NW Cleveland, Tennessee37312 (Address of Principal Executive Offices and Zip Code) (423) 473-7980 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year if changes since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filero Non-accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of July 31, 2007 there were 1,224,389 shares of common stock issued and outstanding. Southern Heritage Bancshares, Inc. Table of Contents PART I:FINANCIAL INFORMATION 3 ITEM 1:FINANCIAL STATEMENTS 3 ITEM 2:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4:CONTROLS AND PROCEDURES 18 PART II:OTHER INFORMATION 19 ITEM 1:LEGAL PROCEEDINGS 19 ITEM 1A:RISK FACTORS 19 ITEM 2:UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3:DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 22 ITEM 5:OTHER INFORMATION 23 ITEM 6:EXHIBITS 23 SIGNATURES 24 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SOUTHERN HERITAGE BANCSHARES, INC. Consolidated Balance Sheets June 30, 2007 ($ amounts in thousands except share and earnings per share) June 30, 2007 December31, 2006 Assets Cash and due from banks $ 5,697 5,165 Federal funds sold 10,992 12,288 Cash and cash equivalents 16,689 17,453 Securities available-for-sale, at fair value 40,575 28,746 Mortgage loans held for sale 1,174 2,538 Loans 154,022 162,114 Allowance for loan losses (4,307 ) (1,971 ) Loans, net 149,715 160,143 Premises and equipment 5,187 5,177 Restricted stock 830 830 Accrued income receivable 974 1,043 Other assets 3,282 2,254 $ 218,426 218,184 Liabilities and Shareholders’ Equity Liabilities: Deposits: Noninterest-bearing $ 30,486 26,265 Interest-bearing 164,948 164,758 Total deposits 195,434 191,023 Repurchase agreements 537 332 FHLB advance 0 3,000 Accrued interest payable 1,519 1,494 Subordinated debentures 5,155 5,155 Other liabilities 320 270 Total liabilities 202,965 201,274 Shareholders’ equity: Preferred stock, no par value. Authorized 1,000,000 shares; none issued - — Common stock, $1 par value. Authorized 2,000,000 shares; 1,224,389 shares issued at June 30, 2007 and 1,164,996 at Dec 31, 2006 1,224 1,164 Additional paid-in-capital 15,403 13,074 Retained earnings (deficit) (163 ) 2,885 Accumulated other comprehensive loss (1,003 ) (213 ) Total shareholders’ equity 15,461 16,910 $ 218,426 218,184 See accompanying notes to consolidated financial statements. 3 SOUTHERN HERITAGE BANCHARES, INC. Consolidated Statements of Operations Six Months Ended June 30 ($ amounts in thousands except share and earnings per share) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Interest income: Loans, including fees $ 2,952 2,839 $ 6,073 5,485 Securities 407 273 747 515 Federal funds sold 202 95 407 175 Total interest income 3,561 3,207 7,227 6,175 Interest expense: Deposits 1,821 1,274 3,606 2,390 Other borrowed funds 103 96 215 183 Total interest expense 1,924 1,370 3,821 2,573 Net interest income 1,637 1,837 3,406 3,602 Provision for loan losses 2,414 117 2,440 168 Net interest income/(expense) after provision for loan losses (777 ) 1,720 966 3,434 Noninterest income: Service charges on deposit accounts 232 275 435 554 Mortgage banking activities 179 204 319 347 Gain (loss) on sale of securities (1 ) 3 3 13 Other service charges, commissions and fees 129 76 235 156 Total noninterest income 539 558 992 1,070 Noninterest expenses: Salaries and employee benefits 786 768 1,603 1,484 Occupancy expense 102 98 198 192 Other operating expenses 799 581 1,479 1,123 Total noninterest expenses 1,687 1,447 3,280 2,799 Income (loss)before income taxes (1,925 ) 831 (1,322 ) 1,705 Income tax expense (benefit) (795 ) 283 (619 ) 581 Net income (loss) (1,130 ) 548 (703 ) 1,124 Other comprehensive income (loss): Unrealized gains/losses on securities (1,009 ) (150 ) (1,003 ) (511 ) Comprehensive income (loss) (2,139 ) 398 (1,706 ) 613 Basic earnings (loss) per share $ (0.92 ) $ 0.46 $ (0.57 ) $ 0.94 Diluted earnings (loss) per share $ (0.92 ) $ 0.43 $ (0.57 ) $ 0.87 Shares used in computation of earnings per share Basic 1,223,384 1,196,446 1,223,138 1,195,932 Diluted 1,223,384 1,288,894 1,223,138 1,288,380 See accompanying notes to consolidated financial statements. 4 SOUTHERN HERITAGE BANCSHARES, INC. Consolidated Statements of Cash Flows Six Months Ended June 30 ($ amounts in thousands) 2007 2006 Cash flows from operating activities Net income (loss) $ (703 )$ 1,124 Adjustments to reconcile net income to net cash from operating activities Provision for loan losses 2,440 168 Depreciation and amortization 268 199 Investment securities (gains) losses (3 ) (13 ) Mortgage loans originated for sale (13,924 ) (15,651 ) Proceeds from sale of mortgage loans 15,607 14,724 Gains on sales of mortgage loans (319 ) (347 ) Loss on sale of other real estate 45 - Stock compensation expense 25 24 Tax benefit from the exercise of stock options (13 ) Changes in operating assets and liabilities: (Increase) decrease in accrued interest receivable 69 55 Increase (decrease) in accrued interest payable 25 (120 ) Other, net (730 ) (33 ) Net cash provided by (used in) operating activities 2,787 130 Cash flows from investing activities Proceeds from maturities and redemptions of securities available for sale 601 529 Proceeds from sales of securities available for sale 1,126 3,171 Purchases of securities available for sale (14,785 ) (5,294 ) Purchases of restricted equity securities - (4 ) Net decrease (increase) in loans 7,367 (4,922 ) Proceeds from sale of other real estate 748 - Net purchases of premises and equipment (243 ) (184 ) Net cash (used in) provided by investing activities (5,186 ) (6,704 ) Cash flows from financing activities Increase in repurchase agreements and federal funds purchased 205 46 (Decrease) increase in Federal Home Loan Bank Advances (3,000 ) 3,000 Proceeds from exercise of stock options 20 29 Tax Benefit from the exercise of stock options 13 - Dividends Paid (14 ) (9 ) Net increase in deposits 4,411 7,075 Net cash provided by financing activities 1,635 10,141 Net increase (decrease) in cash and cash equivalents (764 ) 3,567 Cash and cash equivalents at beginning of period 17,453 7,078 Cash and cash equivalents at end of period $ 16,689 $ 10,645 Supplemental disclosures of cash flow information Cash paid during period for: Interest $ 3,796 $ 2,453 Income Taxes 57 697 Loans transferred to other real estate acquired through foreclosure 621 - See accompanying notes to consolidated financial statements. 5 SOUTHERN HERITAGE BANCSHARES, INC. Notes to Consolidated Financial Statements June 30, 2007 Basis of Presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form10-Q. Accordingly they do not include all information and footnotes required by generally accepted accounting principles for complete financial statements. The consolidated financial statements include Southern Heritage Bancshares,Inc. and its wholly owned subsidiary, Southern Heritage Bank, together referred to as “the Company”. Intercompany transactions and balances are eliminated in consolidation. Southern Heritage Bancshares,Inc. is a one bank holding company that owns 100% of Southern Heritage Bank (the Bank). Substantially all of the consolidated operations are that of the Bank. In the opinion of management, the financial statements contain all adjustments necessary to summarize fairly the financial position of the Bank as of June 30, 2007, the results of operations for the six months ended June 30, 2007, and cash flows for the six months ended June 30, 2007. The interim financial statements should be read in conjunction with the notes to the financial statements presented in the Bank’s December31, 2006, financial statements. The results for the interim periods are not necessary indicative of the results to be expected for the complete year. Allowance for Loan Losses Transactions in the allowance for loan losses were as follows: SixMonths Ended June 30, 2007 SixMonths Ended June 30, 2006 (InThousands) (InThousands) Balance January1 $ 1,971 $ 2,036 Add (deduct): Losses charged to allowance (131 ) (259 ) Recoveries credited to allowance 27 17 Provision for loan losses 2,440 168 Balance June 30 $ 4,307 $ 1,962 6 SOUTHERN HERITAGE BANCSHARES, INC. Notes to Consolidated Financial Statements June 30, 2007 The following table presents various categories of loans contained in the Company’s loan portfolio for the periods indicated and the total amount of all loans for such period: Asof June 30, 2007 December31, 2006 Domestic: ($inthousands) Commercial, financial and agricultural $ 51,262 $ 53,953 Real estate - construction 27,092 28,464 Real estate - family residential 24,120 24,835 Real estate - commercial 46,199 49,996 Consumer 5,349 4,866 Total loans 154,022 162,114 Allowance for loan losses (4,307 ) (1,971 ) Total (net of allowance) $ 149,715 $ 160,143 The following table presents information regarding nonaccrual, past due, restructured loans and internally classified substandard or doubtful loans at the dates indicated: Asof June 30, 2007 December31, 2006 ($inthousands) Loans accounted for on a non-accrual basis: Number 8 3 Amount $ 4,793 250 Accruing loans (including consumer loans) which are contractually past due 90 days or more as to principal and interest payments: Number 0 6 Amount $ 0 293 Loans internally classified as substandard or doubtful Number 27 25 Amount $ 11,736 6,376 Management’s determination of the appropriate level of the provision for loan losses and the adequacy of the allowance for loan losses is based, in part on an evaluation of specific loans, as well as other factors considered by management, including the composition of the loan portfolio, current economic conditions, and the creditworthiness of the Bank’s borrowers and other related factors.The increase in the allowance for loan losses relates solely to a group of loans to borrowers controlled by one guarantor that totaled approximately $6.7 million in the aggregate.An extensive review and analysis of the loans and their collateral in order to determine their level of impairment and possible loss was performed.Based on this review the Companyincreased its allowance for loan losses through an additional provision of approximately $2.5 million. 7 As of June 30, 2007, there are no loans classified for regulatory purposes as doubtful or substandard that have not been disclosed in the above table, which (i) represent or result from trends or uncertainties which management reasonably expects will materially impact future operating results, liquidity, or capital resources, or (ii) represent material credits about which management is aware of any information which causes management to have serious doubts as to the ability of such borrowers to comply with the loan repayment terms. Stock Dividend The Company declared a stock dividend of one share for each 20 shares owned for shareholders of record as of May 17, 2007.The effect of this stock dividend has been reflected in earnings per share and shares used in the computation of earnings per share for all periods presented. Stock Compensation The Company established an Incentive Stock Option Plan (ISO) for officers and employees and a Non-Employee Directors’ Non-Qualified Stock Option Plan (NQO), which was shareholder approved, effective August8, 2000, allowing for the granting of share options and shares to its employees and directors up to 153,543 shares of common stock. The Company believes that such awards better align the interests of its employees and directors with those of its shareholders. Option awards are generally granted with an exercise price equal to the market price of the Company’s stock at the date of grant; those option awards generally vest 20% every two years based on 10 years of continuous service. Certain option and share awards provide for accelerated vesting if there is a change in control (as defined in the Plan). The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model. Expected volatilities are based on historical exercise patterns, employee terminations and historical stock prices. The expected life of options granted represents the period of time that options granted are expected to be outstanding. The U.S. Treasury 10 year constant maturity rate in effect at the date of the grant is used to derive the risk-free interest rate for the contractual period of the options. There were no options granted in 2007. 8 SOUTHERN HERITAGE BANCSHARES, INC. Notes to Consolidated Financial Statements June 30, 2007 A summary of option activity under the Plan as of June 30, 2007, and changes during the six months then ended is presented below: Options Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Weighted Average Intrinsic Value (Inthousands) Outstanding at January1, 2007 131,813 $ 11.33 Granted - - Exercised 1,500 13.45 Forfeited - - Outstanding at June 30, 2007 130,313 $ 11.31 4.83 $ 2,265 Exercisable at June 30, 2007 42,932 $ 10.06 3.46 $ 853 9 SOUTHERN HERITAGE BANCSHARES, INC. Notes to Consolidated Financial Statements June 30, 2007 As of June 30, 2007, there was $218,270 of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the Plan. That cost is expected to be recognized over a weighted-average period of approximately 5 years. The options under the Plan vest every other year and no shares have vested in 2007. However, the compensation cost is recorded on a prorata basis over the entire vesting period resulting in total compensation cost of $25,000 for the six months ended June 30, 2007 and $24,000 for the same period ended June 30, 2006, based on the fair value of the options. There were 1,500 options exercised during the six months ended June 30, 2007. 2007 2006 Intrinsic value of options exercised $ 39,821 $ 58,817 Cash received from option exercises 20,179 29,300 Tax benefit realized from option exercises 13,539 - Weighted average fair value of options granted - - 10 SOUTHERN HERITAGE BANCSHARES, INC. Notes to Consolidated Financial Statements June 30, 2007 Earnings Per Share Amounts: Basic earnings per share is computed using the weighted average number of common shares outstanding during the period and excludes any dilutive effects of options. Diluted earnings per share is computed using the weighted average number of common and common stock equivalent shares outstanding during the period; common stock equivalent shares are excluded from the computation if their effect is antidilutive. Due to the loss for the three months and six months ended June 30, 2007 diluted earnings per share is not relevant. The effect of these options on earnings per common share was to increase average shares outstanding by 92,448 in 2006 and to decrease earnings per share by$.07 for the six months ended June 30, 2006. No shares were antidilutive at June30, 2006. Recently Issued Accounting Standards on the Financial Statements:In July 2006, the FASB released Interpretation No. 48, "Accounting for Uncertainty in Income Taxes."This Interpretation revises the recognition tests for tax positions taken in tax returns such that a tax benefit is recorded only when it is more likely than not that the tax position will be allowed upon examination by taxing authorities.The amount of such a tax benefit to record is the largest amount that is more likely than not to be allowed.Any reduction in deferred tax assets or increase in tax liabilities upon adoption will correspondingly reduce retained earnings. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January 1, 2007, and determined there was no need to make an adjustment to retained earnings due to adoption of this Interpretation.The Company has no unrecognized tax benefits and does not anticipate any increase in unrecognized benefits during 2007 relative to any tax positions taken prior to January 1, 2007.Should the accrual of any interest or penalties relative to unrecognized tax benefits be necessary, it is the Company’s policy to record such accruals in its income taxes accounts; no such accruals exist as of January 1, 2007.The Company and its subsidiary file a consolidated U.S. federal income tax return and a combined unitary return in the state of Tennessee.These returns are subject to examination by taxing authorities for all years after 2002. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The standard is effective for fiscal years beginning after November 15, 2007.The Company has not completed its evaluation of the impact of the adoption of this standard. In February 2007 the FASB issued Statement of Financial Accounting Standard(“SFAS”) No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value with an objective of improving financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.The provisions of SFAS No. 159 are effective as of the beginnings of an entity’s first fiscal year that begins after November 15, 2007. In addition, recently issued accounting standards that revise the accounting for derivatives embedded in other financial instruments and revise the recognitions and accounting for servicing of financial assets are effective for 2007 but did not have a material effect on the financial statements as of and for the six months ended June 30, 2007. 11 ITEM 2:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS Management’s discussion about us and management’s analysis of our operations and prospects, and other matters, may include forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other provisions of federal and state securities laws. Although we believe that the assumptions underlying such forward-looking statements contained in this report are reasonable, any of the assumptions could be inaccurate and, accordingly, there can be no assurance that the forward-looking statements included herein will prove to be accurate. The use of such words as expect, anticipate, forecast, and comparable terms should be understood by the reader to indicate that the statement is “forward-looking” and thus subject to change in a manner that can be unpredictable. Factors that could cause actual results to differ materially from the results anticipated, but not guaranteed, in this report, include (without limitation) economic and social conditions, competition for loans, mortgages, and other financial services and products, changes in interest rates, unforeseen changes in liquidity, results of operations, and financial conditions affecting our customers, as well as other risks that cannot be accurately quantified or completely identified. Many factors affecting our financial condition and profitability, including changes in economic conditions, the volatility of interest rates, political events and competition from other providers of financial services simply cannot be predicted.
